Case 2:16-cv-03040-AB-JEM Document 175 Filed 06/18/19 Page 1 of 5 Page ID #:2446




   1   Kelly W. Cunningham, Esq., No. 186,229
          kcunningham@cislo.com
   2   C. Wook Pak, Esq., No. 244,780
          wpak@cislo.com
   3   CISLO & THOMAS LLP
       12100 Wilshire Boulevard, Suite 1700
   4   Los Angeles, California 90025
       Telephone: (310) 451-0647
   5   Telefax: (310) 394-4477
   6   Attorneys for Plaintiff/Counter-Defendant
   7   Colt International Clothing, Inc.

   8
   9                        UNITED STATES DISTRICT COURT

  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
       COLT INTERNATIONAL                     )    Case No. 2:16-CV-03040 AB (JEMx)
  12   CLOTHING INC.,                         )
                                              )
  13               Plaintiff,                 )    PARTIES’ JOINT REPORT
                                              )
  14                                          )    REGARDING STATUS OF
             vs.                              )    PENDING REEXAMINATION
  15                                          )    PROCEEDINGS
                                              )
  16   QUASAR SCIENCE, LLC, et al.,           )
                                              )
  17               Defendants.                )
                                              )
  18                                          )
                                              )    Next Joint Report Due:
  19                                          )    August 27, 2019
                                              )
  20                                          )
                                              )
  21                                          )
                                              )
  22                                          )
       AND COUNTERCLAIMS                      )
  23                                          )
  24
  25
  26
  27
  28
                                                                        Case 2:16-cv-03040-AB-JEM Document 175 Filed 06/18/19 Page 2 of 5 Page ID #:2447




                                                                                          1         Pursuant to the Court’s April 29, 2019 Order, Plaintiff Colt International
                                                                                          2   Clothing, Inc. (“Plaintiff” or “Colt”), on the one hand, and Defendants Quasar
                                                                                          3   Science LLC (“Quasar”) and Cinelease, Inc. (“Cinelease,” or, together with
                                                                                          4   “Quasar,” “Defendants”), on the other hand, hereby submit this joint report as to the
                                                                                          5   status of the two pending reexamination proceedings before the United States Patent
                                                                                          6   and Trademark Office (“the USPTO”), Reexamination Control Nos. 90/014,150 and
                                                                                          7   90/014,146.
                                                                                          8
                                                                                          9                           I.     The Parties’ Joint Statement
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11                 A.    Reexamination No. 90/014,150 (U.S. Patent No. 9,845,924)
CISLO & THOMAS LLP




                                                                                         12         In Reexamination No. 90/014,150 (regarding U.S. Patent No. 9,845,924), the
                                          Los Angeles, California 90025
                                            12100 Wilshire Boulevard




                                                                                         13   USPTO issued a reexamination certificate on May 7, 2019, in which it stated (column
            Attorneys at Law
                                                   SUITE 1700




                                                                                         14   1, lines 15-23):
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16         Claims 4, 5, 11, 17-19, 25, 31 and 37 are cancelled.
                                                                                         17         Claims 1, 8, 15, 16, 32 and 38 are determined to be patentable as amended.
                                                                                         18         Claims 2, 3, 6, 7, 9, 10, 12-14, 20-24, 26-30, 33-36, 39 and 40, dependent on
                                                                                         19   an amended claim, are determined to be patentable.
                                                                                         20         New claims 41-49 are added and determined to be patentable.
                                                                                         21
                                                                                         22         Attached hereto as Exhibit 1 is a copy of the reexamination certificate.
                                                                                         23   Reexamination No. 90/014,150, therefore, is now concluded.
                                                                                         24
                                                                                         25                 B.    Reexamination No. 90/014,146 (U.S. Patent No. 9,719,642)
                                                                                         26         In Reexamination No. 90/014,146 (regarding U.S. Patent No. 9,719,642), the
                                                                                         27   USPTO entered on May 23, 2019 a Notice of Intent to Issue Reexamination
                                                                                         28   Certificate, in which it stated (page 2):


                                                                                                                                          1
                                                                       Case 2:16-cv-03040-AB-JEM Document 175 Filed 06/18/19 Page 3 of 5 Page ID #:2448




                                                                                          1
                                                                                          2         Claims 1-19 are original and claims 20-58 are new claims added by
                                                                                          3         amendment.
                                                                                          4         Original claims 1, 15 and 16 are amended to incorporate the subject matter
                                                                                          5         indicated as allowable in the final office action of 3/27/2019.
                                                                                          6         Original claims 2, 5, 12, and 17-19 are cancelled.
                                                                                          7         New claims 20-30 and 40-48 are cancelled.
                                                                                          8         New claims 49 and 50 are amended and new claims 31-39 and 51-58 are
                                                                                          9         unamended.
                                                             Facsimile: (310) 394-4477




                                                                                         10         ***
                                                                                         11         Claims 1, 3, 4, 6-11, 13-16, 31-39, and 49-58 are allowed.
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, California 90025
                                            12100 Wilshire Boulevard




                                                                                         13         Copies of the USPTO’s statement on its Public Pair system that the patent
            Attorneys at Law
                                                   SUITE 1700




                                                                                         14   application is “In Publications for Issue of a Certificate” and of the above-referenced
                                                                                         15   Notice of Intent to Issue Reexamination Certificate are attached as Exhibits 2 & 3,
                        Telephone: (310) 451-0647




                                                                                         16   respectively.
                                                                                         17         As noted above, the reexamination certificate for the ‘924 Patent has already
                                                                                         18   been issued, and it is anticipated that the reexamination certificate for the ‘642 Patent
                                                                                         19   will be issued shortly. Shortly thereafter, the parties will meet and confer concerning
                                                                                         20   the effects of the outcomes of the reexaminations, if any, on the parties’ positions in
                                                                                         21   this case, the overall scope of the case, as well as related case management issues.
                                                                                         22   The parties will endeavor to submit a Joint Report with their respective views
                                                                                         23   concerning such matters on or before August 29, 2019, unless the Court orders
                                                                                         24   otherwise. Should the reexamination certificate for the ‘642 Patent not be issued by
                                                                                         25   August 29, 2019, the parties will so report to the Court by that date.
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                         2
                                                                       Case 2:16-cv-03040-AB-JEM Document 175 Filed 06/18/19 Page 4 of 5 Page ID #:2449




                                                                                          1                Defendants expect to file these reexaminations within a few weeks of the
                                                                                          2   issuance of a Reexamination Certificate re: Patent No. 9,719,642.
                                                                                          3
                                                                                          4   Respectfully submitted,

                                                                                          5
                                                                                                By: /s/Kelly W. Cunningham                                           By: /s/Michael M. Baranov
                                                                                          6     Kelly W. Cunningham, Esq.                                            Michael M. Baranov, Esq.
                                                                                          7           Bar No. 186,229                                                     Bar No. 145,137
                                                                                          8     CISLO & THOMAS, LLP                                                  BARANOV & WITTENBERG, LLP
                                                                                          9     12100 Wilshire Blvd., Suite 1700                                     1901 Avenue of the Stars, Suite 1750
                                                                                                Los Angeles, California 90025                                        Los Angeles, California 90067
                                                             Facsimile: (310) 394-4477




                                                                                         10     Telephone: (310) 451-0647                                            Telephone: (310) 229-3500
                                                                                         11     Facsimile: (310) 394-4477                                            Facsimile: (310) 229-3501
                                                                                                Email: kcunningham@cislo.com                                         Email: mbaranov@mbgwlaw.com
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, California 90025
                                            12100 Wilshire Boulevard




                                                                                         13     Attorneys for Plaintiff                                              Attorneys for Defendants
            Attorneys at Law
                                                   SUITE 1700




                                                                                         14     Colt International Clothing, Inc.                                    Quasar Science LLC and Cinelease, Inc.

                                                                                         15     Date: June 18, 2019                                                  Date: June 18, 2019
                        Telephone: (310) 451-0647




                                                                                         16   T:\16-31229\Joint report re status of reexamination proceedings.docx


                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                     3
                                                                        Case 2:16-cv-03040-AB-JEM Document 175 Filed 06/18/19 Page 5 of 5 Page ID #:2450




                                                                                          1                                                                 PROOF OF SERVICE

                                                                                          2                On Tuesday, June 18, 2019, I served the foregoing document, entitled,
                                                                                          3
                                                                                                           PARTIES’ JOINT REPORT REGARDING STATUS OF
                                                                                          4                PENDING REEXAMINATION PROCEEDINGS
                                                                                          5
                                                                                                           to be sent by ECF electronic mail to the following:
                                                                                          6
                                                                                          7                    Michael M. Baranov, Esq.                                Clark D. Gross, Esq.
                                                                                                               Baranov & Wittenberg, LLP                               Law Offices of Clark D. Gross
                                                                                          8                    1901 Avenue of the Stars, Suite 1750                    1800 Century Park East, Suite 600
                                                                                                               Los Angeles, California 90067                           Los Angeles, California 90067
                                                                                          9                    Email: mbaranov@mbgwlaw.com                             Email: cgross@law-ip.com
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                                               Craig B. Bailey, Esq.
                                                                                         11                    Fulwider Patton, LLP
                                                                                                               6100 Center Drive, Suite 1200
CISLO & THOMAS LLP




                                                                                         12
                                          Los Angeles, California 90025




                                                                                                               Los Angeles, California 90045
                                            12100 Wilshire Boulevard




                                                                                         13                    Email: cbailey@fulpat.com
            Attorneys at Law
                                                   SUITE 1700




                                                                                         14          I declare, under penalty of perjury under the laws of the United States of
                                                                                         15   America that the foregoing is true and that I am employed in the office of a member
                                                                                              of the Bar of this Court at whose direction the service was made.
                        Telephone: (310) 451-0647




                                                                                         16
                                                                                         17                Executed on Tuesday, June 18, 2019, at Los Angeles, California.
                                                                                         18
                                                                                         19                                                                                 /s/Christopher Eckart
                                                                                         20                                                                                Christopher Eckart

                                                                                         21   T:\16-31229\Joint report re status of reexamination proceedings.docx



                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28
